Citation Nr: 1602257	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  14-24 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to June 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The case is currently under the jurisdiction of the RO in Los Angeles, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's current bilateral hearing loss disability did not have its onset during active service, was not caused by active service, and did not manifest within one year of separation from active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in November 2012.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent May 2014 Statement of the Case (SOC).  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained treatment records and an examination with medical opinion.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

In some cases, service incurrence and relationship to service may be established through a demonstration of continuity of symptomatology for certain specific chronic disabilities.  38 C.F.R. § 3.303(b) (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

However, service connection may be established under 38 C.F.R. § 3.303(b) only for chronic disabilities listed in 38 C.F.R. § 3.309(a) (2015).  Sensorineural hearing loss is considered a chronic disease.  38 C.F.R. § 3.303(b) (2015); 38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  Nevertheless, evidence of continuous symptoms since active duty is still a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disability.  38 C.F.R. § 3.303(a) (2015).  

Moreover, service connection will also be presumed for chronic disabilities, such as sensorineural hearing loss, if manifest to a compensable degree within one year after separation from service.  38 C.F.R. §§ 3.307, 3.309 (2015).  

The Veteran contends that he has bilateral hearing loss as a result of noise exposure sustained while on active duty.  Specifically, he claims that he was exposed to loud noise working on the flight line as a jet mechanic.  Additionally, the Veteran claims that he was exposed to loud noise from atomic blasts conducted in Nevada in 1957.  

The Board acknowledges that the Veteran is competent to report a history of in-service acoustic trauma.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, his account is corroborated by his service personnel records, which show that he served in a military occupational specialty (jet mechanic) that is likely associated with noise exposure.  Thus, resolving reasonable doubt in the Veteran's favor, the Board accepts his lay assertions as evidence that the claimed noise exposure did occur during service, and concludes that he was exposed to acoustic trauma while on active duty.  The RO has granted service connection for tinnitus based on acoustic trauma during service.

The Veteran's service treatment records are silent for complaints or any diagnosis of hearing loss in service.  The Board notes that there were no audiogram results provided on the Veteran's June 1954 entry examination or his June 1958 separation examination.  The only results provided were for whispered voice and spoken voice tests.

At a December 2012 VA audiology examination, the Veteran reported noise exposure as a jet aircraft mechanic and denied any occupational noise exposure before or following military service.  He reported that after his discharge from military service he worked as a salesman for 35 years and as a vocational instructor for 12 years.  The Veteran did report that he had some exposure to power tools and some music concerts without the benefit of hearing protection.  The VA examiner performed an audiogram that revealed bilateral sensorineural hearing loss.  The examiner opined that it was less likely as not that the Veteran's hearing loss was caused by or a result of an event in military service.  The rationale provided was that there were no differences in hearing levels noted between the entry and separation whispered voice and spoken voice tests.  The examiner went on to state that any differences between the Veteran's military results and the findings at the VA examination were less likely than not due to noise exposure in the military.  The examiner specifically noted that the whispered voice tests/ordinary conversation tests are not considered valid due to lack of frequency or level specific information.  The examiner also stated that the Veteran reported that his hearing loss has been present since the mid 1960's, at least 7 years after he was discharged in 1958, and cited to the Institute of Medicine report that stated the recovery from noise exposure suggests that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely.  

The evidence of record shows a current bilateral hearing disability.  However, in order to establish service connection, the evidence still needs to show a nexus linking that disability to an in-service event, disease, or injury.  The Board finds that the evidence of record is against a finding that hearing loss had onset during service, or within one year following separation from service, or has been present since service.  The examiner provided a rationale that the Veteran's hearing loss disability was less likely a result of military noise exposure due to the delayed onset of his hearing loss.  As the Veteran has not provided, and the record does not contain, any competent medical evidence to establish a causal connection between his military service and his current hearing loss disability, the Board finds the VA examiner's opinion to be the most persuasive evidence of record.  

The Board has considered the Veteran's lay statements.  As noted earlier, inservice acoustic trauma has been conceded.  It is recognized that he believes his current hearing loss is related to the inservice acoustic trauma.  Such an etiological opinion, however, requires medical knowledge and expertise, which the Veteran is not shown to possess.  His statements in this regard are therefore not shown to be competent evidence.

In summary, the Board finds that the preponderance of evidence is against a finding that the Veteran's hearing loss had its onset during service, and against a finding that his sensorineural hearing loss manifested within one year of separation from active service.  The preponderance of the evidence is also against a finding that any current hearing loss disability is otherwise related to service or any noise exposure during service.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


